DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8, 828, 183 (henceforth referred to as the patent) held to Namba et al. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 1: The patent claims the substrate holding unit (substrate holder), a rotation driving unit (rotation driver), a first processing liquid nozzle supplying fluid to the peripheral portion of the substarte, first and second gas supply ports (first and second gas ejection ports)  which are inherently sourced by first and second gas supplies. In claim 1 of the patent it is recited that there is a heater for the first gas. Claim 1 of the patent also recites that the first gas is supplied to the peripheral portion of the substrate while the second gas supply has a lower temperature than the first and is supplied to a place closer to the center in the radial direction.
Regarding claims 2-4 and 6: Switching valves are recited in claims 4 and 6 and are capable of controlling the timing of the supply of the process fluids and which ones are supplied.

Regarding claim 7: See claim 9 of the patent where it is recited that the second gas supply port is provided in an inner side of the inner side first ejection portion in a radial direction.
Regarding claim 8: See claim 1 which recites that the first gas is supplied to the lower surface of the substrate, while claim 9 insinuates that the second gas is supplied also under the substarte.
 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8, 828, 183 (henceforth referred to as the patent) held to Namba et al in view of Eitoku (US 8,118,945).
The claims of the patent were recited above.
The patent fails to specify that the first processing liquid nozzle supplies the first processing liquid from above the substrate.
The prior art of Eitoku teaches a substrate processing apparatus where processing liquid nozzles 3,4 provide processing liquid to the peripheral portions of the substrate from above see Figs. 1, 4, and 8 and col. 6 lines 29-43, col. 7 lines 20-60. The motivation to modify the claims of the patent to clarify that the first processing liquid is supplied from a nozzle above the wafer is the supply uses gravity to enhance the flow to the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the claims to clarify that the liquid is provided to the substrate from above using the nozzles of Eitoku.
s 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,852,933 (henceforth referred to as the patent) held to Ito in view of Eitoku (US 8,118,945). Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Regarding claim 1: The patent claims the substrate holding unit (substrate holder), a rotation driving unit (rotation driver), a first processing liquid nozzle supplying fluid to the peripheral portion of the substarte, first and second gas supply ports (discharge and branch flow paths)  which are inherently sourced by first and second gas supplies. In claim 1 of the patent it is recited that there is a heating unit (heater)  for the first gas. 
The patent also recites that the first gas is supplied to the peripheral portion of the substrate, but fails to recite that the second gas supply has a lower temperature than the first and is supplied to a place closer to the center in the radial direction.
The prior art of Eitoku illustrates a heater 37 fir the HFE vapor yet no heater for the introduction of nitrogen gas. The motivation to use the suggestion of Eitoku to use a heater for one of the gas sources is that it enhances temperature control of the process gases. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a heater one of the process gas to ensure a temperature difference between the processing fluids.
Regarding claims 2-4 and 6: Switching valves are recited in claims 2 and 3 and are capable of controlling the timing of the supply of the process fluids and which ones are supplied.
Regarding claims 5: See claim 1 of the patent where a plurality of opening are used to supply the first gas on a circumference (see the discussion of the inner and outer ejection parts and diffusion space).

Regarding claim 8: See claim 1 which recites that the first gas is supplied to the lower surface of the substrate, the claim insinuates that the second gas is supplied also under the substarte.
Regarding claim 9:	See claim 1 of the patent where it recites that the first liquid is suppled above the substrate. 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,859,136 (henceforth referred to as the patent) held to Namba et al. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 1: The patent claims the substrate holding unit (substrate holder), a rotation driving unit (rotation driver), a first processing liquid nozzle supplying fluid to the peripheral portion of the substrate, first and second gas supply ports ( which are inherently sourced by first and second gas supplies. In claim 1 of the patent it is recited that there is a heater for the first gas. Claim 1 of the patent also recites that the first gas is supplied to the peripheral portion of the substrate while the second gas supply has a lower temperature than the first and is supplied to a place closer to the center in the radial direction.
Regarding claims 2-4 and 6: Opening/closing valves and the first switching valve are recited in claim 1 and are structures that are capable of controlling the timing of the supply of the process fluids and which ones are supplied.

Regarding claim 7: See claim 2 of the patent where it is recited that the second gas supply port is provided in an inner side of the inner side first ejection portion in a radial direction.
Regarding claim 8: See claim 4 which recites that the first and second gases are supplied under the substrate.
 Regarding claim 9:	See liquid nozzles 3,4 that provide processing liquid above substrate W.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eitoku (US 8,118,945).
Regarding claim 1: The prior art of Eitoku teaches the substrate holding unit (spin base 6), a rotation driver (chuck rotation driving mechanism 8), a first and second processing liquid nozzles 3, 4 supplying fluid to the peripheral portion of the substrate, first and second gas supply ports  and supplies see the HFE vapor, nitrogen gas.  Heater 37 is provided to heat HFE vapor while the nitrogen gas is not provided with a heater. See Figs. 1, 4, and 8 of Eitoku.

Regarding claims 2-4 and 6: See valves 23, 24, 44, 46, 14, 15, 35, and 36 which are provided to control the timing of the supply of the process fluids and which ones are supplied.

Regarding claims 5: See plurality of openings 47 are used to supply the first gas on a circumference .

Regarding claim 7: See port 48 of Eitoku where the second gas supply port is provided in an inner side of the inner side first ejection portion in a radial direction.

Regarding claim 8: See Figs. 1, 4, and 8 of Eitoku where there are two supply ports provided to the bottom surface of the wafer. Whether the fluid supplied to these ports is a liquid or gas is a matter of an intended use and does not structurally limit the apparatus of Eitoku.

Regarding claim 9:	See claim 4 where the patent recites that the first liquid is supplied above the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716